Exhibit 10.11

Amendment To Employment Agreement

Amendment, dated February 27, 2008 (the “Amendment”), to the Employment
Agreement, dated August 9, 2004 (the “Agreement”), by and between Cohen & Steers
Capital Management, Inc. (the “Company”) and Martin Cohen (the “Executive”).

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Agreement, as amended, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Amendment to Paragraph 4 of the Agreement. Paragraph 4 of the Agreement is
hereby deleted in its entirety and replaced with the following:

“4. Annual Bonus. With respect to each fiscal year during the Employment Term,
Executive shall be eligible to earn an annual bonus award (an “Annual Bonus”) in
such amount, if any, as determined in the sole discretion of the Compensation
Committee of the Board.”

2. Amendment to Paragraph 7(b)(ii)(C) of the Agreement. Paragraph 7(b)(ii)(C) of
the Agreement is hereby deleted in its entirety and replaced with the following:

“(C) a lump sum payment equal to $1,000,000 (the “Target Annual Bonus”) for the
fiscal year in which the termination occurs, payable when the Annual Bonus would
have otherwise been payable had Executive’s employment not terminated.”

3. Addition to Paragraph 11 of the Agreement. The Agreement shall be amended by
adding the following new Paragraph 11(o):

“o. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be interpreted
in a manner intended to comply with Section 409A of the Code. Notwithstanding
anything herein to the contrary, (i) if at the time of Executive’s separation
from service with the Company, Executive is a “specified employee” as defined in
Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following Executive’s separation from service (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.”

4. No Other Amendments. Except as specifically amended in this Amendment, the
Agreement is unmodified and remains in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.

 

Cohen & Steers Capital Management, Inc. By:  

/s/ Francis C. Poli

Name:   Francis C. Poli Title:   Executive Vice President and General Counsel

 

/s/ Martin Cohen

Martin Cohen